Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.
Applicant’s election of Group I, Species 1a (claims 1-9) in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further review, Examiner does not consider claim 7 would not read on the elected Species 1a.  The limitation appears to pertain to the non-elected Species 1b (Figure 4) embodiment.

Claim Objections
Claim 1 objected to because of the following informalities:  “at least partially” on lines 2-3 should be removed, as these does not appear to further define the claim language.  Appropriate correction is required.
Claim 2-6, 8-9 objected to because of the following informalities:  a comma should be added after the claim dependency is established (e.g. claim 2 should begin with “The combination washer/dryer of claim 1,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “an aggregate cross-sectional area”.  A cross-section is defined by a plane (e.g. the number of planes can be effectively infinite).  Examiner has also reviewed the disclosure (see Applicant’s 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 20060075577, “Jeong”).
Jeong teaches a washing machine comprising:

For Claim 1: 
A combination washer/dryer comprising: 
a tub at least partially defining a tub interior with a tub access opening (see Figures 2-7, tub 160); 
a rotatable drum located within the tub interior and at least partially defining a treating chamber with a treating chamber access opening (see Figures 2-7, drum 140); 
a drying air duct having an inlet formed in the tub and defining a cross-sectional area at the inlet (see Figures 2-7, exhaust duct 150, exhaust port 155); and 
a filter having a front face overlying the inlet and having a surface area greater than the cross-sectional area (see Figures 2-7, exhaust port 155, filter 300).

For Claim 2: 
The combination washer/dryer of claim I wherein the front face of the filter comprises a mesh defining a plurality of openings (see Figures 2-8, filter 300).

For Claim 6:
The combination washer/dryer of claim 1 wherein the front face of the filter is dome-shaped defining a dome apex (see Figures 2-8, filter 300).

For Claim 8: 
The combination washer/dryer of claim 6 wherein the dome apex is located exteriorly of the drying air duct (see Figures 2-8, exhaust duct 150, filter 300).

For Claim 9: 
The combination washer/dryer of claim 8 wherein the dome apex is spaced from the drum (see Figures 2-8, drum 140, filter 300).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20060075577, “Jeong”) as applied to claim 2 above.

Jeong teaches claim 1.
Jeong does not appear to teach the following:

For Claim 3:
The combination washer/dryer of claim 2 wherein the openings are 1500 microns or smaller.

Examiner however, considers said it well-known to size filter openings based on the size of lint/particulates desired to be excluded (see MPEP 2144.04, “Change in Size/Proportion”. See MPEP 2144.05, “Routine Optimization”).  

Examiner’s Comment
Examiner notes in particular Komori below.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Komori et al. (US 20100175432) teaches a filter that is larger in area than the opening area of the inlet (see Figures 3-8, filter 160, swelling part 161, inlet 162.  [0119]-[0121]).  
Nakai (US 7020986) teaches enlarging a surface area of a first filter and lengthening the time period by which the entire surface of the filter would be covered with lint (see Column 7, lines 19-33).  Doh et al. (US 20130263630) teaches an increased sectional area of a lint filter increased filtering effect (see [0056]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718